Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 2/17/21 and the interview on 5/7/21.  As directed by the amendment: claims 1-2, 4, 7-9, 11, 14-16, 18, 21-25, 27-29, and 31-33 have been amended, claims 34-41 have been added and no claims have been cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-2, 4-9, 11-16, and 18-41.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristin Campbell 70,384 on 5/7/21.

The application has been amended as follows: 

In claim 1 line 37, the language “velocity of the particles” has been amended to read –velocity of particles--.

In claim 8 line 38, the language “velocity of the particles” has been amended to read –velocity of particles--.



In claim 22 line 42, the language “velocity of the particles” has been amended to read –velocity of particles--.

In claim 27 line 2, the language “the substance within the capsule prior to being dispensed, wherein the substance” has been amended to read –the at least one substance within the at least one capsule prior to being dispensed, wherein the at least one substance--.

In claim 31 line 2, the language “the substance within the capsule prior to being dispensed, wherein the substance” has been amended to read –the at least one substance within the at least one capsule prior to being dispensed, wherein the at least one substance--.

In claim 36 line 3-4, the language “volume Vgas [ml], the predetermined volume Vsub [ml], and the predetermined” has been amended to read –volume Vgas [ml] and the predetermined--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed invention, the prior art does not disclose, either alone or suggest in combination, a device/method for delivering a predetermined volume of at least one substance within at least one body cavity of a subject including at least one capsule for containing a volume of the substance in a range of 0.01-7 ml (or 1-1000 mg); a nozzle configured for placement in proximity to the body cavity in fluid communication with the capsule and having at least one orifice in a range of 0.2-6 
The closest prior art references of record are: Shahaf et al. (WO 2013/128447), Price et al. (2006/0213514), Addington et al. (2013/0267864), Wilkerson et al. (2013/0299607), Winkler et al. (2015/0122257), Peters et al. (2007/0154407), Muellinger et al. (2015/0174343), and Haartsen et al. (2012/0291779).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1, 8, 15, 22, and 41.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.